DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
There are some minor errors in claims 15 and 18-19 of the original claims filed on 3/13/2020. The examiner was trying to reach the applicant for corrections on 4/12/2022. To expedite the prosecution, the examiner has informed the applicant’s representative Michael Schaldenbrand (248-270-2893) on 4/30/2022 about a proposed examiner’s amendment with which the application is in condition for allowance. The applicant may file a further amendment should the applicant object to the examiner’s amendment.
The application has been amended as follows (indicated as “Examiner’s amendment”):

1. A system for classifying images comprising: a hub device that includes:
a short-range communication device;
a memory device that stores a template datastore,
		the template datastore storing a plurality of templates,
		each template including a respective image and a respective image classification of the respective image; and
a hub processing device that executes computer-executable instructions that cause the hub processing device to perform image classifications on behalf of requesting image classification devices based on the plurality of templates;
one or more image classification devices, each image classification device being affixed to a surface in relation to a respective object being monitored, and including:
	a local short-range communication device in communication with the hub device;
	a low-resolution camera;
	a local memory device that stores a set of local templates,
		each local template including a respective image and a respective image classification of the respective image,
		wherein the set of local templates is at least one order of magnitude smaller than the plurality of templates; and
	a local processing device that executes computer-readable instructions that cause the local processing device to:
		capture an image of the respective object being monitored from the low-resolution camera;
		extract one or more image subsections from the image, each image subsection being extracted from within an area being monitored within the image;
		for each image subsection of the one or more image subsections: attempt to match the image subsection to one of the local templates;
		in response to matching the image subsection to a matching local template of the local templates: associate the local classification defined in the matching local template to the image subsection; and
		add the local classification to a reporting string; and
		in response to being unable to match the image subsection to any of the local templates: request classification of the image subsection from the hub device;
		receive a requested classification of the image subsection from the hub device;
		associate the requested classification to the image subsection; and
		update the local templates based on the requested classification and the image subsection;
		add the requested classification to the reporting string; and
		transmit the reporting string to the hub device after each image subsection is classified.

2. The system of claim 1, further comprising: a configuration device that executes a configuration application that configures the one or more image classification devices, wherein, in configuring an image classification device of the one or more image classification devices, the configuration application:
receives a first image of a field of view of the camera of the image classification device from the image classification device;
displays the first image via a user interface of the configuration device;
receives a bounding box from a user via the user interface, the bounding box being defined with respect to the first image and defining the area being monitored;
provides the bounding box to the image classification device;
receives a second image of the field of view of the camera of the image classification device, the second image being bounded by the bounding box and depicting the area being monitored;
determines one or more bounding box segments based on the second image, each bounding box segment corresponding to a respective subsection of the area being monitored that contains a classifiable element; and
provides the bounding box segments to the image classification device.

3. The system of claim 2, wherein the configuration application receives additional configuration parameters with respect to the image classification device being configured and provides the configuration parameters to the image classification device.

4. The system of claim 1, wherein updating the local templates includes:
generating a new local template based on the requested classification and the image subsection; and
storing the new local template on the local memory device with the set of local templates.

5. The system of claim 1, wherein updating the local templates includes:
receiving a template of the plurality of templates from the hub device, wherein the template was determined to match the image subsection by the hub device; and
storing the template on the local memory device with the set of local templates.

6. The system of claim 1, wherein the hub device trains each of the one or more classification devices in an unsupervised manner.

7. The system of claim 1, wherein the object being monitored by the image classification device is a meter.

8. The system of claim 7, wherein the meter is a wheel counter meter.

9. The system of claim 7, wherein the meter is an LED meter.

10. The system of claim 1, wherein the hub device is a mobile device.

11. The system of claim 1, wherein the low-resolution camera is less than two mega-pixel resolution.

12. The system of claim 1, wherein the hub device trains a plurality of image classification devices.

13. A method for classifying images comprising:
communicating, by an image classification device, with a hub device that stores a plurality of templates, each template including a respective image and a respective image classification of the respective image; and
maintaining, by an image classification device of the one or more image classification devices, a set of local templates, wherein the set of local templates is a subset of the plurality of templates stored by the hub device and wherein the set of local templates is at least one order of magnitude smaller than the plurality of templates; and
capturing, by an image classification device having a camera, an image of an object being monitored by a camera of the image classification device;
extracting, by the image classification device, one or more image subsections from the image, each image subsection being extracted from within an area being monitored within the image;
for each image subsection of the one or more image subsections: attempting, by the image classification device, to match the image subsection to one of the local templates of the set of local templates;
in response to matching the image subsection to a matching local template of the local templates: associating, by the image classification device, the local classification defined in the matching local template to the image subsection; and
adding, by the image classification device, the local classification to a reporting string; and
in response to being unable to match the image subsection to any of the local templates:
	requesting, by the image classification device, classification of the image subsection from the hub device;
	receiving, by the image classification device, a requested classification of the image subsection from the hub device;
	associating, by the image classification device, the requested classification to the image subsection;
	updating, by the image classification device, the set of local templates based on the requested classification and the image subsection; and
	adding, by the image classification device, the requested classification to the reporting string; and
	transmitting, by the image classification device, the reporting string to the hub device after each image subsection is classified.

14. The method of claim 13, further comprising:
receiving, by a configuration device executing a configuration application, a first image of a field of view of the camera of the image classification device from the image classification device;
displaying, by the configuration device, the first image via a user interface of the configuration device;
receiving, by the configuration device, a bounding box from a user via the user interface, the bounding box being defined with respect to the first image and defining the area being monitored;
providing, by the configuration device, the bounding box to the image classification device;
receiving, by the configuration device, a second image of the field of view of the camera of the image classification device, the second image being bounded by the bounding box and depicting the area being monitored;
determining, by the configuration device, one or more bounding box segments based on the second image, each bounding box segment corresponding to a respective subsection of the area being monitored that contains a classifiable element; and
providing, by the configuration device, the bounding box segments to the image classification device.

15. (Examiner’s amendment) The method of claim 14, further comprising:
receiving, by the configuration device, additional configuration parameters with respect to the image classification device being configured and
providing the configuration parameters to the image classification device.

16. The method of claim 13, wherein updating the local templates includes:
generating a new local template based on the requested classification and the image subsection; and
storing the new local template on the local memory device with the set of local templates.

17. The method of claim 13, wherein updating the local templates includes:
receiving a template of the plurality of templates from the hub device, wherein the template was determined to match the image subsection by the hub device; and
storing the template on the local memory device with the set of local templates.

18. (Examiner’s amendment) The method of claim [[1]]13, wherein the hub device trains multiple image classification devices in an unsupervised manner.

19. (Examiner’s amendment) The method of claim [[1]]13, wherein the object being monitored by the image classification device is a meter.

20. The method of claim 19, wherein the meter is a wheel counter meter.

21. The method of claim 19, wherein the meter is an LED meter.

22. The method of claim 13, wherein the hub device is a mobile device.

23. The method of claim 13, wherein the camera is a less than two mega-pixel resolution camera.


Allowable Subject Matter
Claims 1-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed to an application system and server kit that create and serve digital twin-enabled applications. The claimed invention is directed to a hub-and-spoke image classification system, or a hybrid server-edge image classification system. The system can dynamically exchange classification matching templates/references between a classification server and edge classification endpoints.
Prior art Garcia et al (US2018/0121721) teaches a product image recognition system using a camera capturing product images and a remote classification server for product recognitions.
Prior art Rizzolo et al (US2017/0032311) teaches a multi-camera system for identifying product information of the products on a shelf.
	However, either Garcia alone or in combination with Rizzolo fails to explicitly teach all the limitations recited in independent claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN YANG whose telephone number is (571)272-9874.  The examiner can normally be reached on M-F 8-5 Pacific ifp.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				4/30/2022